J-S39002-20

                                   2020 PA Super 264


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RODNEY DERRICKSON                          :
                                               :
                       Appellant               :   No. 537 EDA 2019

       Appeal from the Judgment of Sentence Entered November 8, 2018
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CR-23-CR-0004725-1994


BEFORE:      LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

OPINION BY LAZARUS, J.:                                FILED OCTOBER 30, 2020

        Rodney Derrickson appeals from the judgment of sentence, entered in

the Court of Common Pleas of Delaware County, following his resentencing

subsequent to the decisions of the United States Supreme Court in

Montgomery v. Louisiana, 136 S. Ct. 718 (2016), and Miller v. Alabama,

132 S. Ct. 2455 (2012), which required resentencing for juveniles originally

sentenced to life in prison without the possibility of parole (LWOP).       After

careful review, we affirm.

        The trial court summarized the facts of this case as follows:

        In the morning hours of December 14, 1994, Patrick Cassidy,
        intent on purchasing cocaine, left his home in Exton,
        Pennsylvania, and drove to the William Penn Housing Project in
        Chester, arriving sometime around 5 [a.m.]. He stopped his
        automobile, remaining in the driver’s seat with the motor running
        and the driver’s side window down. Mark Harris approached the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S39002-20


     vehicle and offered to sell marijuana[;] Cassidy said that he
     wanted cocaine and not marijuana. [Cassidy] had what looked
     like a hundred dollar bill in his hand. At or about this time, Rodney
     Derrickson, the defendant, went to the driver’s side and asked
     Cassidy if he wanted cocaine and also asked if he was going to
     pull off. Derrickson then reached into the car, took the keys out
     of the ignition, threw them back into the car and demanded that
     Cassidy give him the money. Instead of turning the money over
     to Derrickson, Cassidy tried to put it between his legs on the car
     seat. [Derrickson] then produced a weapon and fired two shots
     into Cassidy’s body.         Although mortally wounded, Cassidy
     apparently located the car keys and attempted to drive away,
     traveling only a short distance when he struck a parked motor
     vehicle. The police were called to the scene and found Cassidy
     dead, in his car. The cause of death was from the extreme loss
     of blood due to gunshot wounds to the chest and upper left arm.

Trial Court Opinion, 11/27/19, at 1-2.

     A jury convicted Derrickson of second-degree murder and robbery on

October 12, 1995. Though Derrickson was seventeen years old at the time of

the homicide, he was sentenced to LWOP, pursuant to a mandatory sentencing

statute. This Court affirmed his conviction on direct appeal, Commonwealth

v. Derrickson, 688 A.2d 1226 (Pa. Super. 1996) (Table), and our Supreme

Court denied his petition for allowance of appeal.        Commonwealth v.

Derrickson, 695 A.2d 783 (Pa. 1997) (Table).          From the date he was

sentenced through July 4, 2012, Derrickson filed three petitions for relief

under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546, and

one petition for Writ of State Habeas Corpus. All of these collateral attacks

were denied, and the rulings were affirmed on appeal.          On July 5, 2012,

Derrickson filed a pro se petition for relief under the PCRA, challenging the

constitutionality of his sentence in light of Miller, supra.    Derrickson filed



                                     -2-
J-S39002-20



additional petitions on August 9, 2012; January 7, 2013; and December 12,

2013, challenging his sentence on constitutional grounds. This Court affirmed

the denial of those petitions. See Commonwealth v. Derrickson, 207 EDA

2015 (Pa. Super. filed August 12, 2015) (unpublished memorandum).             On

February 17, 2016, Derrickson filed a pro se PCRA petition challenging his

sentence in light of Montgomery, supra. On November 1, 2018, the trial

court granted Derrickson’s petition and vacated his judgment of sentence.

The court held a resentencing hearing on that same date and continued

Derrickson’s sentencing to November 8, 2018, so that the court could have

additional time to consider, inter alia, the fifty-six defense exhibits appended

to Derrickson’s sentencing memorandum. On November 8, 2018, the court

imposed a sentence of thirty years’ to life imprisonment, making him eligible

for parole in approximately four years.          Derrickson filed a post-sentence

motion on November 16, 2018, arguing that the court should reconsider his

sentence and grant him immediate parole eligibility. A hearing was held on

that motion on November 27, 2018, and the court denied the motion on

January 30, 2019. Derrickson timely appealed; both he and the court have

complied with Pa.R.A.P. 1925.1




____________________________________________


1The Commonwealth’s brief was due on July 20, 2020, but was filed on August
20, 2020. Prior to its late filing, this Court had already granted the
Commonwealth two thirty-day extensions. Accordingly, the Commonwealth
has received a de facto third such extension. We note our disapproval of such
self-granted extensions.

                                           -3-
J-S39002-20



     On appeal, Derrickson presents the following issues for our review,

which we have renumbered for ease of consideration:

     1. Whether the mandatory life maximum sentence for [s]econd[-
     d]egree [] [m]urder is illegal, constituting cruel and unusual
     punishment, in violation of Article 1[,] Section 13 of the
     Pennsylvania Constitution and the 8th and 14th Amendments to
     the United States Constitution, in that it is imposed without any
     penological justification whatsoever, such as retribution,
     rehabilitation[,] or incapacitation[;] deprives [Derrickson] of his
     right to an individualized sentence as a juvenile[;] is
     disproportionate to the crime[;] and [] is the same maximum
     sentence imposed on one who commits [f]irst[-d]egree [m]urder,
     which is more serious because it requires proof of specific intent
     to kill and premedi[t]ation.

     2. Whether the sentence imposed on [Derrickson] is illegal, where
     the decision in Miller[, supra,] invalidated mandatory life
     imprisonment for juveniles and struck down the only statutory
     scheme in Pennsylvania for sentencing juveniles convicted of
     murder, leaving a sentence for the lesser[-]included third[-
     ]degree murder as the only lawful sentence for [Derrickson].

     3. Whether reliance by the [c]ourt on 18 Pa.C.S.A. [§] 1102.1,
     rendered the sentence imposed illegal, as [Derrickson] was
     deprived of an individualized sentence, as required by the 8th and
     14th Amendments to the United States Constitution and Article
     1[,] Section 13 of the Pennsylvania Constitution.

     4. Whether the sentence imposed upon [Derrickson] is illegal,
     where it was imposed without meaningful and adequate
     consideration [of] sentencing factors set out in Miller[, supra,]
     as required by Commonwealth v[]. Machicote, 206 A[.]3d 1110
     (Pa. 2019). Those factors are: the defendant’s chronological age
     and its hallmark features [including:] immaturity, impetuosity[,]
     and failure to appreciate [] risks and consequences; the
     defendant’s family and home environment from which he cannot
     usually    extricate   himself—no     matter     how      brutal  or
     dysfunctional[;] the circumstances of the homicide offense,
     including the extent of the defendant’s participation in the conduct
     and the way that familial and peer pressures may have affected
     him; the impact of the defendant’s immaturity in dealing with the



                                    -4-
J-S39002-20


      criminal justice system; [and] the defendant’s rehabilitation and
      the prospects for further rehabilitation. []

      5. Whether the sentence imposed upon [Derrickson] is overly
      harsh and manifestly excessive, as it was imposed based upon
      consideration of the seriousness of the offense and [Derrickson’s]
      prior juvenile record, without consideration of [his] rehabilitation
      while confined and his prospects for further rehabilitation.

Appellant’s Brief, at 4-6.

      Derrickson’s first four issues on appeal implicate the legality of his

sentence. We note that:

      The legality of a criminal sentence is non-waivable, and this Court
      may raise and review an illegal sentence sua sponte. Because the
      legality of a sentence presents a pure question of a law, our scope
      of review is plenary, and our standard of review is de novo. If no
      statutory          authorization         exists        for        a
      particular sentence, that sentence is illegal and must be vacated.

Commonwealth v. Pi Delta Psi, Inc., 211 A.3d 875, 889-90 (Pa. Super.

2019) (internal citations, quotation marks, emphasis, and ellipses omitted).

Moreover, “in reviewing a constitutional claim, we face a pure question of law,

for which our standard of review is de novo and our scope of review is

plenary.” Id. at 886 (citation and internal quotation marks omitted).

      In his first claim, Derrickson argues that the court erred in sentencing

him to a maximum sentence of life in prison because that sentence is not

individualized to him, as is required by Miller, supra. Moreover, he claims

that because Pennsylvania courts have previously recognized that parole is




                                     -5-
J-S39002-20



punishment,2 and because his sentence amounts to either imprisonment or

parole for life, Derrickson did not receive an individualized sentence.

Appellant’s Brief, at 18-19.

        Derrickson acknowledges our decision in Commonwealth v. Seskey,

170 A.3d 1105 (Pa. Super. 2017), where we held that a mandatory maximum

life sentence is required for resentencing juvenile offenders convicted of

second-degree murder based upon our reading of our Supreme Court’s

decision in Commonwealth v. Batts, 163 A.3d 410 (Pa. 2017) (Batts II).3

Derrickson attempts to distinguish his case from Seskey, and states that

Batts II, upon which the Seskey decision relies, did not “consider the

requirement that individualized sentencing apply to both the minimum and

maximum sentence. Instead, the Batts II court came to its conclusion about

____________________________________________


2 See Commonwealth v. Williams, 692 A.2d 1031, 1036 (Pa. 1997)
(quoting Hendrickson v. Pa. State Bd. of Parole, 185 A.2d 581, 584 (Pa.
1962)) (“Parole is first and foremost a penological measure[.] The prisoner
on parole is still in the legal custody of the state . . . and is under the control
of the warden and [] the Commonwealth until expiration of the term of his
sentence.”).

3   In Seskey, we stated,

        [f]or those defendants convicted of first or second-degree murder
        prior to June 25, 2012[,] for whom the sentencing court
        determines a [LWOP] sentence is inappropriate, it is our
        determination here that they are subject to a mandatory
        maximum sentence of life imprisonment accompanied by a
        minimum sentence determined by the common pleas court upon
        resentencing.

Commonwealth v. Seskey, 170 A.3d 1105, 1108 (Pa. Super. 2017) (quoting
Batts II, supra at 421) (brackets omitted; emphasis removed).

                                           -6-
J-S39002-20



the maximum sentence purely [from] a reading of the Pennsylvania homicide

statute in light of Miller and Montgomery[, supra.]” Appellant’s Brief, at

21. Derrickson notes that as a result of Pennsylvania’s parole eligibility laws,

“[a] mandatory life maximum sentence [] provides the [p]arole [b]oard with

the ability to effectively impose a [LWOP] sentence by the denial of parole[.]”

Id. at 22. Derrickson concludes by citing to the federal trial court decision in

Songster v. Beard, 201 F.Supp.3d. 639 (E.D. Pa. 2016), and claims that

“imposing a mandatory life maximum sentence reflects an abdication of

judicial responsibility” by “[p]assing off the ultimate decision to the [p]arole

[b]oard in every case.” Id.

      In the alternative, Derrickson argues that even if he were released on

parole, he would still be subject to “extensive monitoring” and other

requirements of parole supervision for the rest of his life.      Id. at 23.   If

paroled, Derrickson would:

      face[] the possibility of being confined for any number and manner
      of minor infractions that have little or no bearing on his ability to
      live a lawful and productive life[.] . . . [T]o subject a person who
      has demonstrated not only that his crime was the result of
      transient immaturity[,] but also that he has rehabilitated and
      continues to manifest potential for rehabilitation, offends precepts
      of cruel and unusual sentences that are more readily remedied by
      an individualized sentence.

Id. at 23-24. Derrickson argues that this sentence is not individualized to

him. Id. We disagree.

      We recently addressed a constitutional challenge to the mandatory

maximum life sentence under 18 Pa.C.S.A. § 1102(b) in Commonwealth v.


                                      -7-
J-S39002-20



Olds, 192 A.3d 1188 (Pa. Super. 2018). In Olds, the appellant was convicted

of second-degree murder as a fourteen-year-old co-conspirator in a fatal

shooting. The appellant was sentenced to a mandatory term of LWOP, despite

the fact that he neither committed the killing nor intended that the victim be

killed. Following the United States Supreme Court’s decisions in Miller and

Montgomery, the appellant was resentenced to twenty-years-to-life in

prison. Like Derrickson, the appellant in that case argued that the Seskey

decision was “too broad.” Olds, supra at 1193. After engaging in statutory

interpretation of section 1102(b), and comparing it to the Batts II analysis

regarding section 1102(a), this Court held that section 1102(b) “must be

interpreted to require a maximum sentence of life imprisonment for juveniles

convicted of second-degree murder.”     Olds, supra at 1194. Moreover, in

finding section 1102(b) constitutional, we noted that the Court in Batts II

“emphasized” repeatedly that section 1102(a) was “constitutionally sound.”

Id. at 1195.

      Notably, the Olds Court explained the specific constitutional issue that

Miller and Montgomery addressed with regard to mandatory sentencing:

      Our Supreme Court held that it is the interaction of section
      1102(a) with 61 Pa.C.S.A. § 6137(a)(3) (which bars parole for
      individuals sentenced to life imprisonment) that causes
      constitutional   problems      when    applied   to   juvenile
      offenders. See Batts II, [supra] at 439-[]41. Thus, our
      Supreme Court held that the appropriate remedy is to exempt
      juveniles convicted of first-degree murder prior to June 25,
      2012[,] from the mandates of section 6137(a)(3). See id. at
      439. In other words, the mandatory imposition of LWOP upon
      juveniles was deemed unconstitutional. Batts II, however, kept


                                    -8-
J-S39002-20


     in place the requirements of section 1102(a), i.e., that juveniles
     convicted of first-degree murder must be sentenced to a
     maximum term of life imprisonment. See id. at 439-[]41.

     [W]e hold that it is not the term of life imprisonment that
     makes applying section 1102(b) to juvenile offenders
     unconstitutional. Instead, it is the mandatory nature of
     that punishment when section 6137(a)(3) (which prohibits
     parole)    is     applied    that    raises    constitutional
     concerns. Thus, section 6137(a)(3) cannot be applied to
     juveniles convicted of second-degree murder prior to June 25,
     2012. In other words, such juveniles must be sentenced to a
     maximum period of life imprisonment; however, they are
     eligible for parole after a term[]of[]years specified by the
     trial court.

Id. (emphasis added and in original). This Court concluded that the maximum

life sentence was required even after addressing the constitutional concerns




                                   -9-
J-S39002-20



in both Justice Breyer’s concurrence in Miller4 and the Songster decision.5

See Olds, supra at 1198 (“[T]rial courts must sentence juveniles convicted


____________________________________________



4   As we explained in Olds:

        Nothing in Pennsylvania case law indicates that our Supreme
        Court (or this Court) is prepared to expand Justice Breyer’s
        concurrence and prohibit mandatory life maximums for juveniles
        who commit second-degree murder but did not kill or intend to
        kill.

                                       *       *    *

        Justice Breyer’s concurrence speaks only to LWOP sentences—not
        life maximums[,] which allow for parole eligibility based upon
        demonstrated maturity and rehabilitation.

        In the future, our nation’s standards of decency may evolve to the
        point where sentencing a juvenile convicted of second-degree
        murder under an accomplice or co-conspirator theory of liability is
        considered disproportionate and, therefore, cruel and unusual
        punishment. . . . Our society deems the taking of a life, either
        directly or as an accomplice or co-conspirator, sufficiently
        grievous as to require that the defendant not be entitled to release
        without first going through the parole process. Accordingly, we
        hold that the Eighth Amendment permits imposition of section
        1102(b)’s mandatory maximum term of life imprisonment for
        juveniles convicted of second-degree murder, who did not kill
        or intend to kill.

Id. at 1197 (emphasis added). We note that Justice Breyer’s concerns, here,
are not relevant to Derrickson’s case since Derrickson was the shooter, and
he was not convicted on a theory of co-conspirator liability. See Trial Court
Opinion, 3/1/96, at 2-3.

5In Olds, the Court addressed the appellant’s citation to the federal court’s
Songster decision, which the appellant made in support of his Eighth
Amendment argument:




                                           - 10 -
J-S39002-20



of second-degree murder prior to June 25, 2012[,] to a maximum term of life

imprisonment under section 1102(b).                We hold that such mandatory

maximums do not violate the Eighth Amendment’s ban on cruel and unusual

punishment.”).

       Here, Derrickson’s attempt to distinguish Seskey is unavailing. Olds,

which is nearly on all-fours with Derrickson’s case, confirms through statutory

interpretation Seskey’s conclusion that section 1102(b) must be applied to

juveniles convicted of second-degree murder prior to June 25, 2012.

Derrickson was convicted of second-degree murder on October 12, 1995.

Therefore, the trial court was required to sentence Derrickson to a maximum

term of life imprisonment. See 18 Pa.C.S.A. § 1102(b); see also Olds, supra

at 1198.

       Moreover, with regard to Derrickson’s lifetime parole argument, we have

previously said that juvenile defendants are not entitled to eventual freedom

or guaranteed release under the Eighth Amendment:



____________________________________________


       We find Songster unavailing. Songster does not directly cite
       to Graham [v. Florida, 560 U.S. 48 (2011),] a single time. As
       we have set forth above, Graham addresses whether parole
       boards may make the ultimate determination that an individual
       has demonstrated the requisite maturity and rehabilitation to
       deserve release. Hence, we do not agree with Songster and
       hold that it is not binding authority in Pennsylvania.

Id. at 1197 n.18 (emphasis added). We therefore note Songster’s continued
non-binding status in Pennsylvania.



                                          - 11 -
J-S39002-20


      Graham [v. Florida, 560 U.S. 48 (2011),] makes clear that “[a]
      State is not required to guarantee eventual freedom to a juvenile
      offender convicted of a non[-]homicide crime. What the State
      must do, however, is give defendants . . . some meaningful
      opportunity to obtain release based on demonstrated maturity and
      rehabilitation.” In other words, consistent with the Eighth
      Amendment, a state can set a mandatory maximum term of life
      imprisonment, even for non[-]homicide offenses, so long as it
      grants defendants the opportunity for parole based upon
      demonstrated maturity and rehabilitation.

Olds, supra at 1196 (internal citations omitted).       Here, Derrickson finds

himself in exactly this scenario. The trial court sentenced Derrickson to thirty-

years-to-life in prison.   He will be eligible for parole in approximately four

years. See N.T. Sentencing, 11/8/19, at 21. Therefore, Derrickson’s first

claim on appeal fails.

      Next, Derrickson argues that his life sentence for second-degree murder

is illegal because he can only be sentenced to a maximum of forty years’

imprisonment for the lesser included offense of third-degree murder. See

Appellant’s Brief, at 29-33.    Derrickson reasons that a sentence for third-

degree murder is the only possible result because Miller invalidated “the only

statutory sentence which may be imposed [upon] juveniles convicted of

[s]econd[-d]egree [] [m]urder,” and because the Pennsylvania Legislature

responded to Miller by enacting legislation which only applies to juveniles

convicted of second-degree murder after June 24, 2012. See 18 Pa.C.S.A. §

1102.1(c) (“A person who has been convicted, after June 24, 2012, of a

murder of the second degree . . . and who was under the age of 18 at the

time of the commission of the offense shall be sentenced as follows . . .”). In



                                     - 12 -
J-S39002-20



making this argument, Derrickson acknowledges that our Supreme Court

already rejected it in Commonwealth v. Batts, 66 A.3d 286 (2013) (Batts

I), and in Batts II, supra.    See Appellant’s Brief, at 30.    Nevertheless,

Derrickson argues that those cases were decided in the context of first-degree

murder, and so he concludes, “those rulings cannot be said to apply to

[s]econd[-d]egree [m]urder.” Id. We disagree.

     In Commonwealth v. Machicote, 172 A.3d 595 (Pa. Super. 2017),

rev’d and remanded on other grounds, 206 A.3d 1110 (Pa. 2019), we adopted

the Batts II reasoning for juveniles convicted of second-degree murder

and found that “we are bound by our Supreme Court’s decision” on that issue.

Id. at 601-02. Machicote completely aligns with the holding and reasoning

in Olds, another second-degree murder case, where we explained:

     On June 24, 2012, the Supreme Court of the United States
     issued Miller. Thereafter, our General Assembly enacted section
     1102.1 and made it retroactive for juveniles convicted of first or
     second-degree murder after June 24, 2012. Moreover, our
     General Assembly amended section 1102 to clarify that it
     does not apply to juveniles convicted of first or second-
     degree murder after June 24, 2012. Section 1102,
     therefore, applies to adults convicted of first or second-degree
     murder and juveniles convicted of first or second-degree
     murder prior to June 25, 2012.

Olds, supra at 1193-94 (emphasis added).

     Here, the jury convicted Derrickson of second-degree murder on

October 12, 1995. Because Derrickson’s conviction occurred “prior to June

25, 2012,” see Olds, supra, the court had “statutory authorization” when it

sentenced him to a maximum of life in prison pursuant to section 1102(b).


                                    - 13 -
J-S39002-20



See Pi Delta Psi, Inc., supra. Additionally, we have previously noted the

Seskey decision indirectly held that sections 1102(a) and 1102(b) should be

treated the same. See Olds, supra at 1195 (“Seskey implicitly held that

there was no reason to follow a different approach when assessing the

constitutionality of section 1102(b).”). Therefore, Derrickson’s second claim

on appeal fails.

        Next, Derrickson argues that the court improperly relied on 18 Pa.C.S.A.

§ 1102.1,6 which deprived him of an individualized sentence. See Appellant’s

Brief, at 60-65. Specifically, Derrickson claims that, during the sentencing

hearing, the court relied on the mandatory minimum sentence for juveniles

older than fifteen years of age convicted of second-degree murder after June

24, 2012, as set out in section 1102.1(c)(1).7 Id. at 60. Derrickson states
____________________________________________


6 Section 1102.1(c)(1) states, “A person who at the time of the commission
of the offense was 15 years of age or older shall be sentenced to a term of
imprisonment the minimum of which shall be at least 30 years to life.” 18
Pa.C.S.A. § 1102.1(c)(1) (emphasis added).
7   At sentencing, the court stated:

        I undertook similarly diligent efforts to assure my continued
        familiarity with the law applicable to the current considerations
        this resentencing presents. [] Miller [] and Montgomery []
        ensure that life-without-parole-sentences are meted out only to
        the rarest of juvenile offenders whose crimes reflect[] permanent
        incorrigibility, irreparable corruption, and irretrievable depravity[.
        I]n [Batts II, the Pennsylvania Supreme Court] established
        procedural safeguards and promulgated additional directives to
        trial courts detailing those proper considerations attend[ant] to
        juvenile murderer resentencings. Regarding such, the [] Court[]
        has directed there’s a presumption against the imposition of life



                                          - 14 -
J-S39002-20



that “[r]eliance on a thirty[-]year mandatory minimum as a starting point

[below which the court would not go] for the minimum sentence[] was not

required,” and that such reliance deprived Derrickson of his right to an

individualized sentence, under Miller.             Appellant’s Brief, at 62, 65.   We

disagree.

        We have previously noted that in Batts II, our Supreme Court required

trial courts to consider the penalties set forth in section 1102.1 when

resentencing juveniles who were initially sentenced to LWOP.                       See

Commonwealth v. Foust, 180 A.3d 416, 439 (Pa. Super. 2018) (“[T]he

[sentencing] court is required to consider the sentencing guidelines. . . . [N]o

sentencing guidelines exist for juveniles convicted           . . .   prior to June 25,

2012.    Instead, our Supreme Court in Batts II held that . . . the applicable

sentencing guidelines . . . are the mandatory minimum penalties set forth


____________________________________________


        without parole for a [d]efendant convicted of murder committed
        as a juvenile[. T]o rebut the presumption[,] the Commonwealth
        has the burden to prove beyond a reasonable doubt the juvenile
        [offender] is permanently incorrigible and thus unable to be
        rehabilitated. To be constitutionally valid, the sentencing court
        must find a juvenile offender is permanently incorrigible and that
        rehabilitation would be impossible. The sentencing court’s
        decision must take into account the factors announced in
        Miller and section 1102.1 of the Pennsylvania Crimes Code.

N.T. Sentencing, 11/8/18, at 5-7 (emphasis added). As we discuss in greater
detail, infra, the court’s statement was a correct pronouncement of the law if
the Commonwealth had sought a LWOP sentence for Derrickson. In this case,
the Miller factors were irrelevant because the Commonwealth did not seek
such a sentence. On the other hand, also discussed in greater detail, infra,
the court correctly stated that it was required to consider section 1102.1.

                                          - 15 -
J-S39002-20



in section 1102.1.”) (internal citations and quotation marks omitted); see

also Commonwealth v. Melvin, 172 A.3d 14, 21 (Pa. Super. 2017) quoting

Commonwealth v. Walls, 926 A.2d 957, 962-63 (Pa. 2007) (“[W]hile the

court must consider the guidelines, the court is also afforded broad

discretion in sentencing matters, as it is in the best position to evaluate the

individual circumstances before it.”) (emphasis added).

       Although the decisions in Foust and Batts II pertained to appellants

convicted of first-degree murder and resentenced under section 1102(a), we

find that that difference is of no moment. Similar to section 1102(a), there

are no sentencing guidelines under section 1102(b) for the court to consider

when resentencing juvenile offenders convicted of second-degree murder.8

Here, because there are no such sentencing guidelines for section 1102(b),

the court was required to consider the maximum terms set forth in section

1102.1. See Foust, supra; see also Batts II, supra at 458 (“[W]e believe

that section 1102.1 will ‘help frame the exercise of judgment by the court in

imposing a sentence’ and ‘may provide an essential starting point . . . that

must be respected and considered’ when determining the appropriate

minimum sentence for a juvenile convicted of first-degree murder prior to

the Miller decision.”) (citation omitted; emphasis added). Our review of the

____________________________________________


8At sentencing, the Commonwealth’s attorney argued, and Derrickson did not
dispute, that under the sentencing guidelines, a juvenile in Derrickson’s
sentencing posture, convicted after the enactment of the new sentencing
provision in section 1102.1, would face up to a suggested fifty-two years’
imprisonment. See N.T. Sentencing, 11/1/18, at 38-39.

                                          - 16 -
J-S39002-20



sentencing transcript reveals the court thoughtfully considered a multitude of

factors, including section 1102.1, as is required.     See Batts II, supra.

Therefore, there was no error and Derrickson’s third claim on appeal fails.

      Next, Derrickson argues that his sentence was illegally imposed where

the sentencing court failed to consider the Miller factors as they were

reiterated in Machicote, 206 A.3d at 1113. See Appellant’s Brief, at 33-41.

Specifically, Derrickson notes that our Supreme Court, in Batts II, required

consideration of the Miller factors anytime the Commonwealth seeks

imposition of a LWOP sentence on a juvenile offender. See Batts II, supra

at 455 (to overcome presumption against imposition of LWOP sentence for

juvenile offender, Commonwealth must prove juvenile is constitutionally

eligible for sentence and may present evidence relating to factors announced

in Miller and appearing in section 1102.1(d)).       Derrickson “respectfully”

claims that “[t]he Pennsylvania Supreme Court didn’t go far enough[] in

requiring consideration [] of the Miller factors[] only when the juvenile faces

life. This is because even if the Commonwealth does not seek a life without

parole sentence, the sentencing court still has wide discretion in fashioning an

appropriate minimum sentence.”       Appellant’s Brief, at 35-36.    Derrickson

notes that this Court has upheld lengthy minimum sentences ranging from

thirty years to fifty years against challenges that they amount to de facto life

sentences. Id. at 36. He concludes that the Miller factors, as set out in




                                     - 17 -
J-S39002-20



Machicote, are applicable to cases such as his, where the Commonwealth

has not sought a LWOP sentence.9 Id. at 37.

       First, we note again that the specific constitutional issue in Miller is “the

mandatory nature of [a sentence of life imprisonment] when section

6137(a)(3) (which          prohibits     parole)    is   applied.     Thus, section

6137(a)(3) cannot be applied to juveniles convicted of second-degree murder

prior to June 25, 2012.”         Olds, supra at 1195.       Therefore, if a juvenile

defendant, like Derrickson, is sentenced to a maximum term of life with a

minimum term of imprisonment after which the defendant becomes parole-

eligible, the constitutional concerns in Miller are not implicated. See id. at

1196 citing Graham, supra.

       Second, we recently affirmed a defendant’s judgment of sentence for a

first-degree murder conviction where the court did not consider the Miller

factors and where the Commonwealth did not seek, and the court did not

impose, a LWOP sentence. See Commonwealth v. Lekka, 210 A.3d 343,

357 (Pa. Super. 2019); see also Commonwealth v. White, 193 A.3d 977,

983    (Pa.     Super.     2018)       (“[A]   sentencing   court   must   consider

the[] Miller factors only in cases where the Commonwealth is attempting to

meet its burden of overcoming the presumption against juvenile LWOP

____________________________________________


9  We note that this argument does not follow. Indeed, if this Court has
previously held that lengthy minimum sentences do not amount to de facto
life in prison, then imposition of a lengthy minimum sentence would not
automatically trigger LWOP review. In fact, Derrickson cites to no specific
authority for his claim.

                                           - 18 -
J-S39002-20



sentences. Because the Commonwealth did not seek a LWOP sentence, this

issue is moot as application of the Miller factors is immaterial.”).

      Here, the Commonwealth did not seek, and the court did not impose, a

LWOP sentence. Therefore, the court was not required to consider the Miller

factors, see Lekka, supra, and Derrickson’s fourth claim on appeal fails. See

Appellant’s Brief, at 35 (“[Derrickson] concedes that Machicote by its express

terms requires on-the-record consideration of the Miller factors, only in the

event that a sentence of life imprisonment [without parole] is a

possibility.”) (emphasis added). To the extent that Derrickson’s claim raises

concern that the court failed to consider relevant sentencing factors outlined

in the Sentencing Code, we consider such arguments under the discretionary-

aspects-of-sentencing analysis. See White, supra at 983.

      Finally, Derrickson challenges the discretionary aspects of his sentence.

It is well-established that:

      The right to appeal the discretionary aspects of a sentence is not
      absolute.    To determine whether an appellant has properly
      preserved the discretionary aspects of sentencing for appellate
      review, we must conduct the following four[-]part analysis: (1)
      whether appellant has filed a timely notice of appeal; (2) whether
      the issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence; (3) whether appellant’s brief has
      a fatal defect; and (4) whether there is a substantial question that
      the sentence appealed from is not appropriate under the
      Sentencing Code. The determination of whether a particular issue
      raises a substantial question is to be evaluated on a case-by-case
      basis. Generally, however, in order to establish a substantial
      question, the appellant must show actions by the sentencing court
      inconsistent with the Sentencing Code or contrary to the
      fundamental norms underlying the sentencing process.



                                     - 19 -
J-S39002-20



Commonwealth v. Dunphy, 20 A.3d 1215, 1220-21 (Pa. Super. 2011)

(internal citations, quotations marks, and footnotes omitted).

         Here, Derrickson has filed a timely notice of appeal, preserved the issue

in   a    motion   to   reconsider    sentence,    see   Defendant’s   Motion   [for]

Reconsideration, 11/16/18, at 1-3, and has included a Pa.R.A.P. 2119(f)

statement in his brief.10 See Appellant’s Brief, at 42. Moreover, Derrickson’s

Rule 2119(f) statement raises three recognized substantial questions insofar

as it alleges that: his sentence is “manifestly excessive and overly harsh, and

is unreasonable,” that it was imposed “based on the serious nature of the

crime,” and that the “sentencing court failed to give due consideration as is

required by 42 Pa.C.S. [§] 9721(b).” Appellant’s Brief, at 42.

         We note that a claim that a sentence is manifestly excessive might raise

a substantial question if the appellant’s Rule 2119(f) statement sufficiently

articulates the manner in which the sentence imposed violates a specific

provision of the Sentencing Code or the norms underlying the sentencing

process.     Commonwealth v. Mouzon, 812 A.2d 617, 627 (Pa. 2002).
____________________________________________


10  Both the trial court and Commonwealth question whether Derrickson
properly preserved this claim for appeal. See Appellee’s Brief, at 27; Trial
Court Opinion, 11/27/19, at 45-49. Derrickson’s motion for reconsideration
was sufficient for preservation purposes. See Dunphy, supra (issue can be
preserved “in a motion to reconsider and modify sentence”) (emphasis
added). Moreover, we have previously found that, where an appellant timely
appeals from his judgment of sentence, argues that his sentence is excessive
at the time of sentencing, includes a Pa.R.A.P. 2119(f) statement in his brief,
and raises a substantial question, we may address the merits of the appeal.
See Commonwealth v. Hill, 210 A.3d 1104, 1116 (Pa. Super. 2019). Here,
Derrickson has satisfied each of the Hill elements; therefore, we may proceed
to the merits of his appeal.

                                          - 20 -
J-S39002-20



Additionally, “an averment that the court sentenced based solely on the

seriousness of the offense and failed to consider all relevant factors raises a

substantial question . . . [and] an allegation that the court considered an

impermissible    sentencing     factor   raises    a   substantial    question.”

Commonwealth v. Macias, 968 A.2d 773, 776 (Pa. Super. 2009) (internal

citations omitted). Moreover, a claim that “the trial court failed to consider

relevant sentencing criteria, including the protection of the public, the gravity

of the underlying offense and the rehabilitative needs of Appellant, as 42

Pa.C.S.A. § 9721(b) requires[,]” presents a substantial question for our

review. Commonwealth v. Riggs, 63 A.3d 780, 786 (Pa. Super. 2012).

Therefore, we will proceed to the merits of Derrickson’s claims.

      Our standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Blount, 207 A.3d 925, 934-35 (Pa. Super. 2017)

(quoting Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014)).

Moreover, this Court’s review of the discretionary aspects of a sentence is

governed by 42 Pa.C.S.A. §§ 9781(c) and (d). Commonwealth v. Dodge,

77 A.3d 1263, 1274 (Pa. Super. 2013). Section 9781(c) reads:




                                     - 21 -
J-S39002-20


     (c) Determination on appeal.—The appellate court shall vacate the
     sentence and remand the case to the sentencing court with
     instructions if it finds:

        (1) the sentencing court purported to sentence within the
        sentencing   guidelines   but   applied  the   guidelines
        erroneously;

        (2) the sentencing court sentenced within the sentencing
        guidelines but the case involves circumstances where the
        application of the guidelines would be clearly unreasonable;
        or

        (3) the sentencing court sentenced outside the sentencing
        guidelines and the sentence is unreasonable.

     In all other cases the appellate court shall affirm the sentence
     imposed by the sentencing court.

42 Pa.C.S.A. § 9781(c). Subsection 9781(d) requires that in reviewing the

record, we consider:

     (1) The nature and circumstances of the offense and the history
     and characteristics of the defendant.

     (2) The opportunity of the sentencing court to observe the
     defendant, including any presentence investigation.

     (3) The findings upon which the sentence was based.

     (4) The guidelines promulgated by the commission.

42 Pa.C.S.A. § 9781(d).

     Here, Derrickson claims that the trial court abused its discretion by

considering “the breadth and seriousness of [Derrickson’s] juvenile record

[more] than any other factor,” and that the court “appears to have

disregarded the offenses for which [Derrickson] was actually adjudicated, and

assumed that he committed many more serious crimes.” Appellant’s Brief, at

48. He also argues that the court “did not follow the mandate of [s]ection



                                   - 22 -
J-S39002-20



9721(b) by considering [Derrickson’s] character.”          Id. at 51.   Finally,

Derrickson claims that the court did not “explain how [Derrickson’s] efforts at

rehabilitation factored into the sentence imposed,” id. at 49, and that the

sentencing court did “not place[] on the record any reason why [Derrickson]

should wait any longer for parole review.” Id. at 50-51.

      Here, the trial court presided over the two-day sentencing hearing and

heard Derrickson’s post-sentence motion to reconsider the sentence.        The

sentencing hearing commenced on November 1, 2018, where the court was

presented with Derrickson’s sentencing memorandum and fifty-six appended

exhibits, including two expert reports. The court then noted the supportive

presence of fifteen of Derrickson’s family members and friends, see N.T.

Sentencing, 11/1/18, at 7-9, heard testimony from four of those supporters,

see id. at 10-22, and heard Derrickson’s allocution. See id. at 22-29. The

Commonwealth then presented the court with the victim’s supporting family

members in attendance, and presented two victim impact statements from

1995. See id. at 29-35. The court also heard argument from Derrickson’s

counsel and from the Commonwealth attorney. See id. at 35-49. The court

then continued the hearing to November 8, 2018, to gain additional time to

consider all of the evidence presented.




                                    - 23 -
J-S39002-20



       At the November 8 hearing, in addition to stating the evidentiary bases

for rendering its sentence,11 the court stated its findings of fact and the factors
____________________________________________


11Upon reconvening the sentencing hearing on November 8, 2018, the
court stated:

       Since the close of the resentencing evidentiary presentation, I
       have had the opportunity to fully review and consider each
       and every evidentiary exhibit, all admitted without opposition,
       including but not limited to the various Pennsylvania Department
       of Correction materials, [] Derrickson’s Delaware County juvenile
       court file, the mitigation report of Dr. [Taylor], as well as that of
       Dr. Wynn, particularly those reports, as they’re salient to []
       Derrickson’s childhood up to the time where he committed his
       offenses, [] as well as his then–age-related characteristics,
       and [] Derrickson’s current rehabilitative prospects. I have
       likewise fully reviewed and considered the balance of the defense’s
       56 exhibits appended to its memorandum in support of
       resentencing, which, among other things, were a number of
       educational and vocational certificates, as well as varied
       completed treatment recognitions and a listing of inmate
       organizational involvement, including such a group [] Derrickson
       helped found. I’ve equally deliberated and reflected on
       testimony of every prosecution and defense resentencing
       witness, including but not limited to those speaking with such
       understandable emotion about individual and familial impact, as
       well as similar such emotive statements of the victim’s family
       members the prosecution read aloud, and certainly those persons
       who have [] described with [] Derrickson their interactions
       throughout his incarceration and those who voiced their varied
       support of him[,] and of course that [testimony] offered by
       [] Derrickson when he exercised his right of allocution.

                                       *       *    *

       The sentencing court’s decision must take into account the
       factors announced in Miller[, see supra at n.7,] and section
       1102.1 of the Pennsylvania Crimes Code.                  Traditional
       sentencing considerations also apply. Now, having considered all
       the evidence made available to it, this [c]ourt understands the
       most difficult[,] yet intellectually and legally honest decision the



                                           - 24 -
J-S39002-20



it considered in imposing Derrickson’s sentence.           See N.T. Sentencing,

11/8/18, at 7-20.        Specifically, contrary to Derrickson’s claim, the court

weighed not only Derrickson’s juvenile record, see id. at 10-11, 14-18, but

also the specific crime underlying his second-degree murder conviction.12

Moreover, the court clearly considered Derrickson’s character and efforts at

____________________________________________


        Commonwealth made[,] in not seeking once more for []
        Derrickson the re[-]imposition of [LWOP]. Hence, it is for this
        [c]ourt to determine, following the directives from both the
        United States [and] Pennsylvania Supreme Courts[,] a minimum
        term of years, along with the mandate of life maximum,
        which will, as deemed proper by the Pennsylvania Board of
        Probation and Parole, render [] Derrickson parole-release-
        eligible.

N.T. Sentencing, 11/8/18, at 4-7 (emphasis added).

12   The court explained:

        The nature and circumstances of Mr. Cassidy’s murder are those
        of a senseless and needless act of firearm–driven violence. Mr.
        Derrickson, despite his continued claims of innocence, was found
        beyond a reasonable doubt by a jury to have shot and killed in the
        course of robbing [] Mr. Cassidy, a seemingly unarmed victim from
        whom Mr. Derrickson, with his brandished handgun, could have
        otherwise readily stolen the money he sought. Throughout the
        years of directing collateral litigation at bar, the integrity of this
        conviction has withstood any and all challenges. Mr. Derrickson
        bears the full weight of his conviction’s culpability in that he was
        not found guilty as an unarmed accomplice aiding a criminal
        cohort when acting as a lookout. Rather, he was the principal and
        with a gun by his own hand shot twice and murdered Mr. Cassidy.
        There is nothing attend[ant] to Mr. Derrickson’s criminality that
        suggests any notable degree of illicit sophistication.

N.T. Sentencing, 11/8/18, at 8-9.




                                          - 25 -
J-S39002-20



rehabilitation,13 in addition to the other factors specified under section

9721(b). Finally, we note that the court was neither required to state anything

regarding specifically how Derrickson’s efforts at rehabilitation factored into

the sentence, nor specifically why Derrickson should wait longer for parole

review. See Foust, supra at 439 (“The [trial] court is not required to parrot

the words of the Sentencing Code, stating every factor that must be

considered under Section 9721(b), however, the record as a whole must

reflect due consideration by the court of the statutory considerations at the

time of sentencing.”). Derrickson has shown neither that the sentencing court

“applied the guidelines erroneously,” see 42 Pa.C.S. § 9781(c)(1), nor that

Derrickson’s “case involves circumstances where the application of the

guidelines would be clearly unreasonable.”         See 42 Pa.C.S. § 9781(c)(2).

Therefore, we affirm the sentence imposed by the sentencing court.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/30/20



____________________________________________


13 The court stated, “Mr. Derrickson was found by Drs. Taylor and Wynn, as
well as the relevant Pennsylvania Department of Correction[s] personnel, to
presently be a low risk of both recidivating generally and/or violently. There
is no evidence to the contrary.” N.T. Sentencing, 11/8/18, at 8.

                                          - 26 -